Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the year ended December 31, 2015 (in thousands, except for ratio) Pretax earnings from continuing operations before adjustment fornoncontrolling interests or income loss from equity investees (1) $ Add: Interest on indebtedness (excluding capitalized interest) Amortization of debt premiums, discounts and capitalized expenses Amortization of capitalized interest Portion of rents representative of the interest factor Distributed income from equity investees Pretax earnings from continuing operations, as adjusted $ Combined fixed charges and preferred stock dividends - Interest on indebtedness (excluding capitalized interest) $ Capitalized interest Preferred dividend factor Amortization of debt premiums, discounts and capitalized expenses Portion of rents representative of the interest factor Combined fixed charges and preferred stock dividends $ Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (1) Includes an aggregate gain on liquidation of real estate joint venture interests of $373.8 million. 97
